Citation Nr: 0914822	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-12 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for pansinusitis.  

2. Whether new and material evidence has been submitted to 
reopen the claim of service connection for a nasal condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan 



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1980 to October 1983 and from December 1984 to 
January 1989.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in November 2005 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

The claim of service connection for pansinusitis is REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.  

The Board defers a decision on the application to reopen the 
claim of service connection for a nasal condition as it is 
inextricably intertwined with the claim of service connection 
for pansinusitis.


REMAND

In May 2006, a private physician expressed the opinion that 
pansinusitis by CT scan (July 2005) was caused in part by 
head trauma and is aggravated by aplastic anemia and that a 
sinus/nasal condition has been present since 1990.  

The Veteran is service-connected for organic brain syndrome 
associated with head trauma in service and for aplastic 
anemia. 

As the current record does not contain sufficient medical 
evidence to decide the claim of service connection for 
pansinusitis, further evidentiary development under the duty 
to assist is needed.   38 C.F.R. § 3.159. 



Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination 
by an ear, nose, and throat (ENT) 
specialist to determine whether it is 
at least as likely as not that 
pansinusitis was caused by the service-
connected head trauma or aggravated by 
service-connected aplastic anemia.  The 
claims folder should be made available 
to the examiner for review. 

In formulating the opinion, the VA 
physician is asked to comment on the 
clinical significance of the following: 

a). The service treatment records 
show that in March 1986 the 
Veteran suffered a head injury 
over the orbit of the right eye, 
facial X-rays were negative, and 
the initial assessment was no 
neurological deficit.  In May 
1987, a CT scan revealed evidence 
of a post-traumatic aneurysmal 
dilation of a vessel in the right 
frontoparietal region.  In 
November 1987, a sinus series 
revealed no definite abnormality. 

b). After service, private medical 
records show that in July 1990 a 
MRI revealed an abnormal area in 
the mastoid air sinuses.  VA 
records show that during 
hospitalization in August 1996 a 
MRI revealed chronic maxillary 
sinusitis.  Private medical 
records show that in July 2005 a 
CT scan revealed pansinusitis.  

In formulating the opinion, please 
explain the medical principles that 
support the opinion.  

Also consider that the term "at least 
as likely as not" does not mean "within 
the realm of possibility." Rather, it 
means that the weight of the medical 
evidence both for and against causation 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation. 

And on the question of aggravation, the 
term "aggravation" means a permanent 
increase in the severity of 
pansinusitis caused by anemia as 
contrasted to temporary or intermittent 
worsening of symptoms due to the 
service-connected anemia.  

2. After the development requested has 
been completed, adjudicate the claim.  
If the benefit sought remains denied, 
furnished the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


